People v Nixon (2019 NY Slip Op 06651)





People v Nixon


2019 NY Slip Op 06651


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

109941

[*1]The People of the State of New York, Respondent,
vNancy Nixon, Appellant.

Calendar Date: August 30, 2019

Before: Garry, P.J., Lynch, Devine, Aarons and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant.
Craig P. Carriero, District Attorney, Malone (Jennifer M. Hollis of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Richards, J.), rendered April 28, 2017, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of two pending indictments, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and waived her right to appeal. In accordance with the terms of the plea agreement, she was sentenced to 3½ years in prison followed by two years of postrelease supervision, to run consecutively to a sentence that was imposed upon a conviction in another county. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.